PER CURIAM.
The petitioner contends this court should grant relief and permit a trial court the discretion to impose bond pending disposition of a rule 3.850 motion for postcon-viction relief. We deny relief and emphatically state no such discretion is available to trial courts in this regard.
Neither the rules of criminal or appellate procedure nor the Florida Statutes permit a trial court to exercise any discretion in admitting to bail a person who has had a conviction and sentence affirmed on appeal.
STONE, WARNER and STEVENSON, JJ., concur.